Perkins, J.
Suit to enforce a mechanic’s lien upon real estate. The amount for which a lien was claimed was less than fifty dollars. It was claimed that, therefore, the *539Common Pleas had not jurisdiction; that the suit should have been brought before a justice of the peace.
J. Perry, for the appellant.
W. A. Bielde, for the appellees.
But a suit to enforce a lien upon real estate is in the nature of a suit to foreclose a mortgage, a proceeding in chancery under the former practice, and is not embraced by the section of the code (2 R. S. p. 451, § 10,) conferring civil jurisdiction upon justices. Perk. Pr., p. 639.
The defendant answered, that the property on which the lien was sought to be enforced was then owned by a third person, but did not deny the ownership of the defendant at the time the lien attached.
This answer was no defense.
Per Curiam.
The judgment is affirmed with 10 per cent, damages and costs.